The court erred in the portion of the charge defining the measure of damages. The correct measure was not the difference in the value of the land caused by the burning of the grass, because that was temporary. Railway v. Horne, 69 Tex. 644. *Page 494 
The measure of damages is the value of the posts and of the grass destroyed and the injury caused to the value of the land by the destruction of the turf.
Evidence of the value of the grass as hay as well as for pasturage purposes should be admitted for the consideration of the jury, and from a showing of all the purposes for which plaintiff's grass was useful and valuable, the jury should determine what its value was at the time at which and state in which it stood when burned. If the grass possessed a market value, that should be the criterion. But if, as is probable, there was no market value, considering it as useful for pasturage, its value when thus used should be taken.
Any evidence tending to show what the grass was worth when put to any of the uses for which it was valuable should be admitted.
Evidence as to any temporary diminution of the value of the land resulting from the burning of the grass should be excluded.
Reversed and remanded.